Citation Nr: 0622664	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to separate schedular 10 percent ratings for 
tinnitus in each ear. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1954 
to December 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, denying separate 10 percent evaluations for tinnitus 
of each ear.  By a prior rating decision in May 2002, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating for that disorder.  


FINDINGS OF FACT

Ten percent is the maximum schedular rating for recurrent 
tinnitus, whether the sound is perceived in one ear or both 
ears.


CONCLUSION OF LAW

The claim for separate schedular 10 percent ratings for 
tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2005); Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Through there was no VCAA notice either prior or subsequent 
to the February 2003 decision letter issued by the RO in 
February 2003 denying the veteran's claim, that is of no 
consequence in this case.  The law, and not the facts, is 
dispositive of the claim of entitlement to a separate 
schedular 10 percent rating for tinnitus in each ear.  Hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
There is no reasonable possibility that additional 
development would further the veteran's claim.  

II.  Analysis

Service connection was previously granted for tinnitus by a 
May 2002 rating action, based in part on a March 2002 VA 
audiology examination finding bilateral tinnitus.  The RO 
then assigned an initial 10 percent disability rating.

The veteran in February 2003 file a claim of entitlement to 
two separate 10 percent ratings for his bilateral tinnitus.  
By the currently appealed RO decision letter of February 
2003, the RO denied entitlement to separate 10 percent 
evaluations, one for each ear, for the veteran's bilateral 
tinnitus.  The veteran, through his representative, contended 
that he perceives recurrent tinnitus distinctly in each ear, 
and should be entitled to separate compensable evaluations 
under 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic 
Code 6260.

Amendments to Diagnostic Code 6260 in June 1999 provided a 10 
percent rating to be assigned for recurrent tinnitus, 
regardless of its etiology.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective as of June 10, 1999).  The criteria, at 
that time, did not qualify tinnitus as either unilateral or 
bilateral.  

Diagnostic Code 6260, revised June 13, 2003, provides that 
only a single 10 percent rating is to be assigned for 
recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (effective as of June 13, 2003).  

At the time of that revision, Diagnostic Code 6260 provided 
that recurrent tinnitus would be evaluated as 10 percent 
disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the General Counsel's holding and the Federal 
Circuit's opinion in Smith, the Board must conclude that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  

It has not been disputed that the current version of 
Diagnostic Code 6260 precludes separate 10 percent 
evaluations.  Therefore, the veteran's claim for separate 10 
percent ratings for tinnitus in each ear must be denied under 
both the new and old versions of the rating criteria.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).





ORDER

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear is denied.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


